DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -2, 5-6, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2021/0086622) in view of Swada et al. (US2020/0259431) and here in after will be referred as Zhang and Swada respectively. 

Regarding Claim 1, Zhang teaches a system for determining backlash in a driving system of a vehicle (Fig2), 

Zhang also teaches a backlash determination unit, of the controller, configured to receive the determined rotational speed difference of the driving system and the determined reference torsion speed, to determine a backlash speed that corresponds to a difference between the rotational speed difference of the driving system and the reference torsion speed, and to determine whether backlash in the driving system occurs using the determined backlash speed (Para [006] : “ the electric motor torque sensor detects a torque of the electric motor and sends it to the half shaft torque determination module; the electric motor rotating speed sensor detects a rotating speed of the electric motor and sends it to the half shaft torque determination module and the backlash state determination module, respectively; the wheel rotating speed sensor detects a wheel rotating speed of the electric automobile and sends it to the half shaft torque determination module and the backlash state determination module, respectively; the half shaft torque determination module calculates a half-shaft torque value of the transmission system based on the received torque of the electric motor, the rotating speed of the electric motor and the wheel rotating speed, and sends the half-shaft torque value to the backlash state determination module; the backlash state determination module determines a backlash state at a gear engagement position in the transmission system based on the rotating speed of the electric motor, the wheel rotating speed, and the half shaft torque value of the transmission system, wherein the backlash state includes a traversing state and an engaging state, sends the determined backlash state to the backlash compensation control module, and sends the determined backlash state and the half shaft torque value of the transmission system to the elasticity compensation control module at the same time”).  

Swada teaches comprising: a motor speed sensor configured to detect a motor speed ( Para [0039] : “At step S201, signals indicating vehicle states are input to the electric motor controller 2. Herein, a vehicle speed V (km/h), an accelerator position θ (%), a rotor phase α (rad) of the electric motor 4, a rotation speed Nm (rpm) of the electric motor 4, three-phase alternating currents iu, iv, iw that flow through the electric motor 4, a DC voltage value Vdc (V) of the battery 1, and a braking/driving force command value are input.”); 
a wheel speed sensor configured to detect a wheel speed (Para [0040] : “The vehicle speed V (km/h) is acquired from a non-illustrated vehicle speed sensor or from another non-illustrated controller by communication. Alternatively, the electric motor controller 2 obtains a vehicle speed v (m/s) by multiplying a rotor mechanical angular velocity ωm by a tire dynamic radius r and dividing the product by a gear ratio of a final gear, and then multiplies the vehicle speed v (m/s) by 3600/1000 to perform unit conversion, thereby obtaining a vehicle speed V (km/h).”); 
a speed difference determination unit, of a controller, configured to receive the detected motor speed and wheel speed and to determine a rotational speed difference of the driving system, occurring between a motor and a driving wheel, from the motor speed and the wheel speed (this part is inherited) ; a torsion speed determination unit, of the controller, configured to receive the determined rotational speed difference of the driving system and to determine a reference torsion speed for backlash determination of the driving system based on the rotational speed difference of the driving system and a motor torque command generated during driving of the vehicle (Para [0159] : “Therefore, from the formulas (50) and (51), a drive shaft torsional angular velocity ωd is given by the following formula (52). [ Formula   52 ] ω d  =  ω m N - ω w = 1 J m  N   s  T m - 1 J m  N 2  s  T d -  1 N · 1 s · b 1  s + b 0 c 1  s + c 0  T d =  1 s · ( T m J m  N - H w  ( s ) · T d ) ( 52 )” Also See Para [0177] : “FIG. 17 is a control block diagram illustrating details of the F/F compensator 1501 illustrated in FIG. 16. The F/F compensator 1501 is composed of a drive shaft torsional angular velocity F/B computation unit 1601 and a vehicle model 1602”  and  Para [0183] : “Using the drive shaft torsional angular velocity estimated value ω̂d as an input, the feedback gain 1604 calculates a value by multiplying the drive shaft torsional angular velocity estimated value ω̂d by an F/B gain k1 that is calculated by applying the above formula (62) based on a damping coefficient ζr1 according to a model response in a period other than the dead zone period, and outputs the calculated value to the subtractor 1605.”)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Swada to include torsion speed, motor speed and wheel speed. Doing so would optimize the determination of backlash in the driving system of the vehicle. 

Similarly Claim 11 is rejected. 
	
Regarding Claim 2, Zhang in view of Swada teaches the system of claim 1.  Swada also teaches wherein the speed difference determination unit is configured to: determine an equivalent wheel speed, which is a wheel speed equivalent to that of the motor, from the detected wheel speed using a gear ratio between the motor and the driving wheel; and determine a difference between the detected motor speed and the determined equivalent wheel speed as the rotational speed difference of the driving system (Para [0040] : “ the electric motor controller 2 obtains a vehicle speed v (m/s) by multiplying a rotor mechanical angular velocity ωm by a tire dynamic radius r and dividing the product by a gear ratio of a final gear, and then multiplies the vehicle speed v (m/s) by 3600/1000 to perform unit conversion, thereby obtaining a vehicle speed V (km/h).”).  

Similarly Claim 12 is rejected. 

Regarding Claim 5, Zhang in view of Swada teaches the system of claim 1. Zhang and Swada teaches to determine a 
It is conventional to filter the output through a filter to smoothen the data and reduce outliers. Doing so would result in better result i.e. better determination of backlash in driving system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Swada to incorporate the teachings of obvious to try to include filtering process. Doing so would result in better result i.e. better determination of backlash in driving system.	

Similarly Claims 6, 15 and 16 are rejected. 

 Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Swada and in further view of Takashi et al. (JP2014220919A) and here in after will be referred as Takashi respectively. 

Regarding Claim 7, Zhang in view of Swada teaches the system of claim 1.
 Takashi teaches wherein the backlash determination unit is configured to determine whether the backlash occurs by comparing the determined backlash speed to a predetermined backlash determination threshold (Para [0065] Line 1530-1549: “The backlash determination unit 107 inputs a steady torque target value Tms * as vehicle information from the motor torque command value setting unit 10a (motor torque setting means; vehicle information acquisition means). Subsequently, the backlash determination unit 107 determines whether or not a backlash has occurred based on the acquired steady-state torque target value Tms * (backlash determination means). That is, in this determination method, whether or not the positive / negative sign of the steady torque target value of the current value is switched from the positive / negative sign of the steady torque target value of the previous value stored in the storage unit (storage means) (not shown). judge.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Swada to incorporate the teachings of Takashi to include the backlash determination unit is configured to determine whether the backlash occurs by comparing the determined backlash speed to a predetermined backlash determination threshold. Doing so would more effectively determine the backlash condition occurring. 
	
  Similarly Claim 17 is rejected. 

Regarding Claim 8, Zhang in view of Swada teaches the system of claim 7. Takashi teaches wherein the backlash determination unit is configured to generate a backlash flag indicating whether the backlash occurs based on a result of the determination (Para [0065] Line 1556-1557: “When the sign is switched between positive and negative, it is determined that backlash has occurred.”).
Similarly Claim 18 is rejected. 

Allowable Subject Matter
Claims 3-4, 9-10, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.  
The applicant simply argues that- “One skilled in the art would readily appreciate that a torque is not the same as a torsional speed. Thus, Swada's determination of a first torque command value by taking the difference between the output value of the feedback gain 1604 and the target torque command value is not the same as "determining a reference torsion speed for backlash determination of the driving system based on the rotational speed difference of the driving system and a motor torque command generated during driving of the vehicle," as recited in claim 1. This deficiency is not remedied by Zhang.” The office respectfully disagrees with the applicant assertions.  Swada in Para [0179 -0181] clearly states – “Herein, in a scene such as acceleration of the vehicle from coasting or deceleration, there occurs a dead zone period during which drive motor torque is not transmitted to the drive shafts due to the influence of the gear backlash. In this regard, by calculating the first torque command value using the vehicle model 1602 in which the dead zone period is considered, the drive motor torque is controlled to be approximately zero in the dead zone period and to increase at the timing when gears mesh with each other. Therefore, in the case where the gears are disengaged due to the influence of the gear backlash, it is possible suppress a shock when the gears mesh with each other again. [0180] Using the first torque command value as an input, the vehicle model 1602 calculates a drive shaft torsional angular velocity estimated value ω̂d and the motor rotation angular velocity estimated value ω̂m.” Here motor angular velocity is being interpreted as rotational speed of the driving system i.e. Motor. 
Secondly the applicant argues that – “In paragraph [0006], Zhang states that a backlash determination module may determine a backlash state at a gear engagement position in a transmission system based upon a rotating speed of an electric motor, a rotating speed of wheels, and a half shaft torque value of the transmission system. However, none of the rotating speed of the electric motor, the rotating speed of the wheels, or the half shaft torque value are a torsion speed. Thus, Zhang is silent regarding the use of torsion speed in determining a backlash speed, as well as use of such a backlash speed to determine whether backlash occurs.”
Again, the office respectfully disagrees with the applicant’s assertion. As indicated on Page 8 of the specification of the pending application, the torsion speed…. is calculated using the rotational speed difference and information regarding the motor torque command. Hence the rotating speed of electric motor / wheels is torsion speed. 
The office believes that it has responded to all the arguments presented by the applicant at this time. However, if the applicant believes one of their argument/s were not properly responded, the applicant is invited to contact the examiner directly via telephone to schedule an interview and expedite the process. 
Lastly as mentioned above, claims 3-4, 9-10, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the applicant is suggested to amend accordingly for quick ALLOWANCE of the pending application. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668